Citation Nr: 1223379	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-32 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for pes planus.

2.  Entitlement to service connection for a skin disability, diagnosed as basal cell carcinoma, to include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for a right hip and right leg condition as secondary to a service-connected pes planus disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In the May 2006 rating decision, the RO, in part, denied a rating in excess of 10 percent for pes planus and denied service connection for a skin disability claimed as due to herbicide exposure.  In the November 2009 rating decision, the RO, in part, denied service connection for a right leg and right hip condition as secondary to a service-connected pes planus disability.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of entitlement to a rating in excess of 10 percent for a pes planus disability and entitlement to service connection for a right leg and right hip disability as secondary to a service-connected pes planus disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service personnel records show that he served in the Republic of Vietnam; thus, his in-service herbicide exposure is presumed.

2.  A skin disability, including basal cell carcinoma was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including presumed herbicide exposure.



CONCLUSION OF LAW

A skin disability, including basal cell carcinoma was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case (SSOC), when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in a September 2009 letter that explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After issuance of the September 2009 letter, and opportunity for the Veteran to respond, the May 2010 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or supplemental statement of case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and private treatment records.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his representative on his behalf.  

The Board finds that no additional RO action to further develop the record on the claims is warranted.

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed skin disability.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case as there is no evidence that his basal cell carcinoma manifested in service or was otherwise related to service, to include as due to herbicide exposure.  Thus remand for a VA examination is not necessary. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran asserts that he has a current skin disability that is due to his service as he was exposed to Agent Orange during his time in Vietnam.  The Board notes that he has a current diagnosis of basal cell carcinoma. 

Also, certain chronic diseases, such as malignant tumors, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The Federal Circuit in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam. 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2011) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease.  38 C.F.R. § 3.309(e) (2011).  Note 3 at the end of § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.

The above reflects changes to the Code of Federal Regulations which became effective August 31, 2010.  These changes are applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  As the Veteran's claim was pending on August 31, 2010, the changes are applicable to the immediate case.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2011).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Factual Background and Analysis

The Veteran's service treatment records are negative for complaints or treatments related to basal cell carcinoma or any skin condition.

In January 2009, the Veteran presented with complaints of a nonhealing spot on his left jaw that had been intermittently present for a "couple of years".  The VA dermatologist noted that the Veteran did not have a history of skin cancer.  The diagnosis was basal cell carcinoma involving the shave margin.

The Board notes that the Veteran has a current diagnosis of basal cell carcinoma.  The claim must still fail, however, as the competent medical evidence has not shown that the Veteran's basal cell carcinoma is etiologically related to the Veteran's service.

Significantly, the Veteran's service treatment records are silent for any evidence that basal cell carcinoma was manifested in service and there is likewise no evidence that basal cell carcinoma was manifested in the first post-service year. 

The Veteran's post-service medical records show he was first diagnosed with basal cell carcinoma in 2009, approximately 39 years after his separation from service.  Additionally, this 39 year lapse between the conclusion of his military service and the onset of his symptoms provides compelling evidence against his claim.  See  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). The Veteran has also failed to show continuity of symptomatology during the many years since service to otherwise support this claim.  38 C.F.R. § 3.303(b); Savage, supra.

In the January 2009 VA treatment note, the Veteran also noted an intermittent nonhealing spot of skin that had existed for only a "couple of years".  Consequently, service connection for basal cell carcinoma on the basis that it became manifest during service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

Moreover, there is no medical evidence suggesting that this basal cell carcinoma was present in service or that it is etiologically related to any incident of service.  

Additionally, the Veteran also has not identified or submitted any competent evidence, to include a nexus opinion, which relates his current basal cell carcinoma to active service.  

As basal cell carcinoma was not diagnosed in service or for many years after service, there is no basis on which to grant service connection on a direct basis or a presumptive basis for certain chronic diseases under 38 U.S.C.A. §§ 1112 , 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding, the Veteran has asserted that his basal cell carcinoma is secondary to herbicide exposure in service.

The Veteran's service personnel records confirm that he served in Vietnam.  Thus he is presumed to have been exposed to herbicides/Agent Orange in the course of such service.

Basal cell carcinoma, however, is not one of the enumerated diseases associated with exposure to herbicide agents, such as Agent Orange.  38 C.F.R. § 3.309(e).  Thus, the Agent Orange presumptive provisions do not provide a basis upon which to establish service connection for basal cell carcinoma.  Moreover, no competent evidence has been presented or found which relates the disorder to the presumed Agent Orange exposure.  Combee, supra.  Accordingly, the Board further finds that there is no basis upon which to award service connection for basal cell carcinoma on a direct basis, including due to Agent Orange exposure in service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his claimed skin disability is related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.
To the extent that the Veteran's assertions are offered to establish a relationship between current claimed disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.  Hence, the lay assertions in this regard have no probative value.

The Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for a skin disability, to include as secondary to Agent Orange.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a skin disability, including basal cell carcinoma, to include as secondary to Agent Orange herbicide exposure, is denied.


REMAND

Regarding his increases rating claim, the Veteran seeks a rating in excess of 10 percent for his service-connected pes planus disability.  The Board observes that the most recent VA examination in October 2009 for this disability is almost 3 years old.  

In a June 2012 Informal Hearing Presentation, the Veteran's representative noted that the Veteran was contending that his service-connected pes planus disability was more severe than it was currently rated.  Additionally, in a May 2010 letter, the Veteran indicated that the symptoms of his service-connected pes planus had increased in severity as he had lived with the pain, "but now it hurts all the time".  Notably, at his October 2009 VA examination, the Veteran reported that his pes planus only hurt when walking or standing.

The Court has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).   

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected pes planus, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Regarding the Veteran's claim for entitlement to service connection for a right hip and right leg condition as secondary to a service-connected pes planus disability, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for triggering VA's duty to provide an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

In this case, the Veteran claims that his current right leg and right hip disability is a result of his service-connected pes planus disability.

The Veteran underwent a VA genitourinary examination in September 2009.  The examiner provided a pertinent diagnosis of right trochanteric bursitis, right leg pain secondary to his trochanteric bursitis and mild degenerative joint disease of the right hip.  The examiner opined that the Veteran's right hip and leg pain were not due to his flat feet as they were unrelated and separate problems.  He noted that it was unlikely that neither disability was secondary or aggravated by the flat feet.  The examiner provided no rationale for this conclusion.

In an August 2010 letter, a private physician, V.R., noted that the Veteran's gait was sufficiently distorted as a result of his pes planus and pronation syndrome to cause hip pain of a myofasical origin.  He did not believe that arthritis of the hips was related to his underlying service-connected foot disorder.  He did however believe that his deconditioning was a direct result of his inability to ambulate and that deconditioning and gait disturbance was likely to result in the myofasical complaints described.  He stated that if this was sufficient to form a relationship between his service-connected disability to his painful bilateral hip condition, "then so be it".  

In a September 2010 letter, a private physician opined that the Veteran's cause of his foot condition, limited first metatarsal joint motion with degenerative changes and loss of motion, excessive pronation and functional limb length disorder "could indirectly cause hip pain".

In an October 2010 letter, a private physician, J.K., opined that it was "medically probable" that a chronic hip right greater trochanteric bursitis was the result of his pes planus and chronic gait abnormality.

In an April 2011 letter, a private physician, J.N., opined that he did not think that the Veteran's hallux rigidus or flat feet caused his arthritis in his hips, but that it was "possible" that his diminished motion at the first metacarpal joints "may aggravate some hip joint pain which he is experiencing from his hip arthritis".

The Board notes that there are multiple medical opinions regarding whether the Veteran's service-connected pes planus caused or aggravated the Veteran's right leg and right hip disability.  

While in their September 2010, October 2010 and April 2011 letters private physicians indicated that it "could", "was possible", "may aggravate" and was "medically probable" that the Veteran's current hip condition was caused or aggravated by his service-connected pes planus, the Board notes that an examiner's opinion that a current disorder "could be" related to, or that there "may be" some relationship with, symptomatology in service makes the opinion of the examiner too speculative in nature.  See Bostain, supra, quoting Obert, supra (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren, supra (a doctor's statement framed in terms such as "could have been" is not probative).

Additionally, while the September 2009 VA examiner appeared to be offering a negative nexus opinion regarding the Veteran's current right leg and right hip disability and his pes planus, he did not provide a rationale for his conclusions.  Additionally, as the Board noted above, it appeared that the examination was primarily a genitourinary examination and not an orthopedic examination.  

As such the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for a right hip and leg disability as secondary to service-connected pes planus and that further medical examination and opinion in connection with this claim are warranted.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should undergo a VA examination to determine the current severity of his bilateral pes planus

The physician should render all findings needed to rate the Veteran's bilateral pes planus under the appropriate rating criteria., to include whether the disability results in weight bearing line over or medial to the great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement or severe spasm of the Achilles tendon on manipulation not improved by orthopedic shoes or appliances.  The examiner should also comment on the extent of the Veteran's functional loss attributable to pain.  Finally, considering all of the above, the examiner should provide an assessment of the overall severity of the service-connected bilateral foot disability.

3.  The Veteran should be scheduled for a VA orthopedic examination to determine the etiology of his right leg and right hip disability.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a right hip and right leg disability and if so, whether it is at least as likely as not (50 percent probability or greater) that the right hip and right leg disability is proximately due to service-connected pes planus, or in the alternative, whether it has been permanently aggravated beyond its natural progression by the service-connected pes planus disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  The examiner should also request a complete medical occupational and social history from the Veteran.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  A detailed rationale for any opinion expressed should be provided.  

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


